         Case 3:19-cv-00031-MMD-WGC Document 31 Filed 08/04/20 Page 1 of 3



 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT

 6                                   DISTRICT OF NEVADA

 7 GAREN PEARSON,                                      Case No.: 3:19-cv-00031-MMD-WGC

 8          Plaintiff,                                                Order

 9 v.                                                            Re: ECF No. 30

10 JAMES DZURENDA, et al.,

11          Defendants.

12

13        Before the court is Plaintiff’s “Request for Summons to be Issued and U.S. Marshal to

14 Execute the Summons for Defendants” (ECF No. 30). Plaintiff requests “summons to be issued

15 for unserved defendants” and states “by information the State of Nevada’s Attorney General’s

16 Office has the physical last known addresses for defendants E.K. McDaniel, Robert LeGrand, and

17 M. Moore (former LCC mailroom officer).” (Id. at 1.)

18                                        BACKGROUND

19        On March 10, 2020, the Attorney General’s Office filed its Notice of Appearance which

20 stated that service was not accepted on behalf of Defendants E.K McDaniel, Robert LeGrand, and

21 Michelle Moore who were former employees of the NDOC and the last known addresses for these

22 Defendants would be filed under seal. (ECF No. 10 at 2.)

23
         Case 3:19-cv-00031-MMD-WGC Document 31 Filed 08/04/20 Page 2 of 3



 1         Pursuant to the filing of the sealed addresses for the Defendants (ECF No. 11), the court

 2 informed the Attorney General’s Office that the sealed addresses for Defendants E.K. McDaniel,

 3 Robert LeGrand, and M. Moore were all post office boxes and instructed counsel to attempt to

 4 locate the last known physical addresses of these Defendants. (ECF No. 13.)

 5         On March 24, 2020, the Attorney General’s Office filed their Amended Notice of

 6 Acceptance of Service which stated that “The Office of Attorney General search included reaching

 7 out to State of Nevada Human Resources and to these defendants directly, in an effort to obtain

 8 physical addresses. However, at this time, the OAG’s attempts have been unsuccessful. The OAG

 9 will supplement this Notice as circumstances dictate.” (ECF No. 16 at 2.)

10                                           DISCUSSION

11         Plaintiff’s request for summons contends that the Attorney General’s Office is representing

12 Defendants LeGrand and Moore in other cases and “Eldon K. McDaniel is currently an active

13 defendant in Case No. 3:18-cv-00426-MMD-CLB, Anderson v. Dzurenda, et al; (see id. ECF Nos.

14 40 and 42, at page 1).” (ECF No. 30 at 1.)

15         In reviewing Plaintiff’s claim that the Attorney General’s Office is representing Defendants

16 E.K. McDaniel, Robert LeGrand, and Michelle Moore in other matters, the court has found the

17 following:

18         Defendant E.K. McDaniel

19         •     Anderson v. Dzurenda, et al., Case No. 3:18-cv-00426-MMD-CLB – On May 3,
           2019, the Attorney General’s Office accepted service on behalf of Defendant
20         E.K. McDaniel. (ECF No. 40 at 2.)

21         •     Brand v. Cox, et al., Case No. 3:17-cv-00043-MMD-WGC – The Attorney
           General’s Office represented Defendant E.K. McDaniel up until June 26, 2020. (ECF No.
22         175.)

23 ///



                                                    2
           Case 3:19-cv-00031-MMD-WGC Document 31 Filed 08/04/20 Page 3 of 3



 1
            Defendant Robert LeGrand
 2
            •     Nasby v. State of Nevada, et al., Case No. 3:17-cv-00447-MMD-CLB – On
 3          October 25, 2019, Defendant Robert LeGrand was served (ECF No. 64), and on
            October 31, 2019, the Attorney General’s answered Plaintiff’s complaint on behalf of
 4          Defendant LeGrand. (ECF No. 69.)

 5          •      Almy v. Adams, et al., Case No. 3:16-cv-00231-MMD-WGC – On February 12,
            2019, Defendant LeGrand was served (ECF No. 89), and on February 19, 2019, the
 6          Attorney General’s Office answered Plaintiff’s complaint on behalf of Defendant LeGrand,
            among others. (ECF No. 97.)
 7
            Defendant Michelle Moore
 8
            The court was unable to confirm that the Attorney General’s Office has represented
 9
     Defendant M. Moore in past or current cases in U.S. District Court.
10
                                               CONCLUSION
11
            IT IS HEREBY ORDERED that the Attorney General’s Office shall advise the court
12
     within ten (10) days from the date of this order the court whether it can accept service for
13
     Defendants E.K. McDaniel and Robert LeGrand in this matter. If the Office states it is unable to
14
     do so, the Office shall explain in detail its rationale for not accepting service.
15
            IT IS FURTHER ORDERED that the Attorney General’s Office shall advise the court
16
     within ten (10) days from the date of this order whether it is able to find an alternative physical
17
     address for Defendant Michelle Moore. If a more current address is secured for this Defendant, the
18
     court will direct the U.S. Marshal to again attempt to effect service.
19
            Dated: August 4, 2020.
20
                                                                _________________________________
21                                                              William G. Cobb
                                                                United States Magistrate Judge
22

23



                                                        3
